UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6120


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL KENNY CARTER, a/k/a Blaze,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:17-cr-00351-JMC-1; 3:18-cv-02707-
JMC)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Kenny Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Kenny Carter seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2255 (2018) motion and his Fed. R. Civ. P. 59(e) motion. The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Carter has not made

the requisite showing. Accordingly, although we grant Carter’s motion to supplement his

motion for a certificate of appealability, we deny the motion for a certificate of

appealability and dismiss the appeal. Carter’s motion to remove the case from abeyance is

denied because the case is not in abeyance. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED



                                              2